Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9-1902922 has been entered.
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 6-10, 13, 18-19, and 20-27 are rejected under 35 U.S.C. 103 as being unpatentable over Hohenstein et al (US 6,566,313) and further in view of Joliff et al (US 2016/0355764) or Hardy et al (US 6,743,760) is withdrawn.
Claims 1-10, 13, 18-19, and 20-27 are rejected under 35 U.S.C. 103 as being unpatentable over Hohenstein et al (US 6,566,313) and in view of Joliff et al (US 2016/0355764).
Hohenstein et al teach a shampoo or body wash compositions that can be used to both clean and condition skin or hair. The composition contains from about 1% to about 40% by weight of at least one anionic surfactant; a condition complex formed from at least about 0.01% to about 4% b weight based on the total weight of the composition of at least one alkyl amidoamine and at least one phosphate ester, wherein the pH of the shampoo or body wash composition results in an aqueous pH ranging from about 4 to about 6. See column 2, lines 1-50. Specific examples of alkyl amidoamines include stearamidopropyldimethylamine, etc. See column 4, lines 35-55. The composition contains at least one anionic surfactant which is present at a level of from about 1% to about 40% by weight. Suitable anionic surfactants include alkyl ether sulfates, alkyl sulfates, acyl taurates, etc. See column 6, lines 1-69. Water is present in an amount from about 40% by weight to about 90% by weight. Ph adjusters may be used such as citric acid, phosphoric acid, etc. See column 7, lines 1-35. In a preferred embodiment, the composition contains an amphoteric surfactant in amounts from 0 to about 5% by weight and include cocoamidopropyl betaine and cationic surfactants such as quaternary compounds See column 8, lines 1-55. Additionally, the composition ay contains inorganic electrolyte salts in amounts from 0 to 2% by weight and include sodium chloride, magnesium chloride, etc. See column 9, line 50 to column 10, line 10. Hohenstein exemplify compositions which are transparent. See column 11, lines 1-50.
Hohenstein et al do not teach the use of sodium methyl cocoyl taurate in addition to the other requisite components of the composition as recited by the instant claims.
Joliff et al teach a personal care composition comprising a cosmetically acceptable base and inorganic particulate material, for example, a shower gel or hair shampoo. See Abstract. Suitable anionic surfactants include sodium lauryl sulfate, potassium lauryl sulfate, sodium methyl cocoyl taurate, etc. With respect to the essentially and free of guar gums limitations, the examiner contends that Joliff et al teach at (0181) a plethora of optional ingredients which may serve as adjunct ingredients, one of which may include guar within a laundry list of components. The skilled artisan would not be required nor would one perceive the invention of Joliff et al enabled to pick or choose from the option.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use sodium methyl cocoyl taurate in the composition taught by Hohenstein et al, with a reasonable expectation of success, because Joliff et al teach the use of sodium methyl cocoyl taurate in a similar composition as a typical surfactant utilized in personal cleansing for hair and skin with Hohenstein et al teaching the use of acyl taurates in general. 
As stated in KSR Int'l Co., v. Teleflex, Inc., 550 U.S. 398, 418 (2007): 
"[A]nalysis [of whether the subject matter of a claimwould have been prima facie obvious] need not seek out preciseteachings directed to the specific subject matter of thechallenged claim, for a court can take account of the inferencesand creative steps that a person of ordinary skill in the artwould employ." 

Claims 1-9, 11, 13 and 16, 18-23  are rejected under 35 U.S.C. 103 as being unpatentable over Dowell et al (US 5,393,519) in view of Hardy et al (US 6,743,760) and further in view of Hohenstein et al (6,566,313) is withdrawn.
Claim 1-11 and 16, 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Molenda et al (US 2011/0165105) in view of Joliff et al (US 2016/0355764) or Hardy et al (US 6,743,760) is withdrawn.
Response to Arguments
Applicant's arguments filed September 19th, 2022 have been fully considered but they are not persuasive.
Applicant argues that Joliff et al includes guar as a component within his claimed invention.
The examiner contends and respectfully disagrees and points out that With respect to the essentially and free of guar gums limitations, the examiner contends that Joliff et al teach at (0181) a plethora of optional ingredients which may serve as adjunct ingredients, one of which may include guar within a laundry list of components. The skilled artisan would not be required nor would one perceive the invention of Joliff et al enabled to pick or choose from the option.
[W]hen a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious. [KSR Int'l Co. v.Teleflex Inc., 550 U.S. at 418 (quoting Sakraida v. Ag Pro, Inc., 425 U.S. 273,282 (1976).]


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NECHOLUS OGDEN JR whose telephone number is (571)272-1322. The examiner can normally be reached 8-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-1498. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NECHOLUS OGDEN JR/             Primary Examiner, Art Unit 1761